DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 5/31/2022, is being considered by the examiner.

Objections 
Claims 23-26 are objected.  The claim limitation “the average pixel value” should be read “the average pixel value of reference samples”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “reference samples”, “an average pixel value of reference samples”, “current samples”, “inner samples among current samples” must be shown or the features must be canceled from the claims 23-26.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.          Claims 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over related claims of the U.S. Patent 11,368,709 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the US Patent 11,368,709 B2 to meet the limitations claimed in the co-pending applications.  Table 1 shows comparisons between the instant claims and the US Patent 11,368,709 B2 claims.
Table 1: Comparison of claims in the instant Application 17/828,658 vs. the U.S. Patent 11,368,709 B2.
Instant Application 17/828,658 
U.S. Patent 11,368,709 B2 
23. An encoder that encodes a block in a picture using a prediction image of the block, the encoder comprising: a circuitry; and a memory, wherein using the memory, the circuitry: calculates an average pixel value of reference samples; and generates the prediction image by applying the average pixel value to inner samples among current samples to be processed that are included in the block, 






















the inner samples constitute a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction, and the average pixel value is calculated using the following formulae:          MATH. 7 where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to a horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to a vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x,y) denotes a pixel value of a sample whose coordinate position is (x,y).

1. An encoder that encodes a block in a picture using a prediction image of the block, the encoder comprising:
a circuitry; and
a memory, wherein
using the memory, the circuitry:
when a horizontal size of the block is larger than a vertical size of the block, (i) calculates a first average pixel value of first reference samples, the first reference samples being referable and located outside the block and adjacent to an upper side of the block, and (ii) generates the prediction image by applying the first average pixel value to inner samples among current samples to be processed that are included in the block, 
when the vertical size of the block is larger than the horizontal size of the block, (i) calculates a second average pixel value of second reference samples, the second reference samples being referable and located outside the block and adjacent to a left side of the block, and (ii) generates the prediction image by applying the second average pixel value to the inner samples; and 
when the horizontal size of the block is equal to the vertical size of the block, (i) calculates the first average pixel value of the first reference samples, the first reference samples being referable and located outside the block and adjacent to the upper side of the block, (ii) calculates the second average pixel value of the second reference samples, the second reference samples being referable and located outside the block and adjacent to the left side of the block, (iii) calculates a total average pixel value of the first reference samples and the second reference samples, and ) (iv) generates the prediction image by applying the total average pixel value to the inner samples, 
the inner samples constitute a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction, and
	the total average prediction pixel value, the first average prediction pixel value, and the second average pixel value are calculated using the following formulae: 
	MATH. 7 
where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to the horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to the vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x, y) denotes a pixel value of a sample whose coordinate position is (x, y).
24.  A decoder that decodes a block in a picture using a prediction image of the block, the decoder comprising: a circuitry; and a memory, wherein using the memory, the circuitry: calculates an average pixel value of reference samples; and generates the prediction image by applying the average pixel value to inner samples among current samples to be processed that are included in the block, the inner samples constitute a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction, and the average pixel value is calculated using the following formulae:             MATH. 7where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to a horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to a vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x,y) denotes a pixel value of a sample whose coordinate position is (x,y).
2.  A decoder that decodes a block in a picture using a prediction image of the block, the decoder comprising: 
a circuitry; and 
a memory, wherein 
using the memory, the circuitry: when a horizontal size of the block is larger than a vertical size of the block, (i) calculates a first average pixel value of first reference samples, the first reference samples being referable and located outside the block and adjacent to an upper side of the block, and (ii) generates the prediction image by applying the first average pixel value to inner samples among current samples to be processed that are included in the block;when the vertical size of the block is larger than the horizontal size of the block, () calculates a second average pixel value of second reference samples, the second reference samples being referable and located outside the block and adjacent to a left side of the block, and (ii) generates the prediction image by applying the second average pixel value to the inner samples; 
when the horizontal size of the block is equal to the vertical size of the block, (i) calculates a first average pixel value of first reference samples, the first reference samples being referable and located outside the block and adjacent to an upper side of the block, (ii) calculates a second average pixel value of second reference samples, the second reference samples being referable and located outside the block and adjacent to a left side of the block, (iii)calculates a total average pixel value of the first reference samples and the second reference samples and (iv) generates the prediction image by applying the total average pixel value to the inner samples;
the inner samples constituting a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction; and
the total average prediction pixel value, the first average prediction pixel value, and the second average pixel value are calculated using the following formulae:             MATH. 7where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to a horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to a vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x,y) denotes a pixel value of a sample whose coordinate position is (x,y).
25. An encoding method for encoding a block in a picture using a prediction image of the block, the encoding method comprising: calculating an average pixel value of reference samples; and generating the prediction image by applying the average pixel value to inner samples among current samples to be processed that are included in the block, wherein the inner samples constitute a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction, andthe average pixel value is calculated using the following formulae:                        MATH. 7
where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to a horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to a vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x,y) denotes a pixel value of a sample whose coordinate position is (x,y).
3. An encoding method for encoding a block in a picture using a prediction image of the block, the encoding method comprising:
when a horizontal size of the block is larger than a vertical size of the block, calculating (i) a first average pixel value of first reference samples, the first reference samples being referable and located outside the block and adjacent to an upper side of the block, and (ii) generating the prediction image by applying the first average pixel value to inner samples among current samples to be processed that are included in the block;
when the vertical size of the block is larger than the horizontal size of the block, (i) calculating a second average pixel value of second reference samples, the second reference samples being referable and located outside the block and adjacent to a left side of the block, and (ii) generating the prediction image by applying the second average pixel value to the inner samples; and 
when the horizontal size of the block is equal to the vertical size of the block, (i) calculates the first average pixel value of the first reference samples, the first reference samples being referable and located outside the block and adjacent to the upper side of the block, (ii) calculates the second average pixel value of the second reference samples, the second reference samples being referable and located outside the block and adjacent to the left side of the block, calculating a total average pixel value of the first reference samples and the second reference samples, and (iv) generating the prediction image by applying the total average pixel value to the inner samples, wherein the inner samples constitute a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction, and 
the total average prediction pixel value, the first average prediction pixel value, and the second average pixel value are calculated using the following formulae:
            MATH. 7
where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to the horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to the vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x, y) denotes a pixel value of a sample whose coordinate position is (x, y).
26. A decoding method for decoding a block in a picture using a prediction image of the block, the decoding method comprising: calculating an average pixel value of reference samples; and generating the prediction image by applying the average pixel value to inner samples among current samples to be processed that are included in the block, wherein the inner samples constitute a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction, and the average pixel value is calculated using the following formulae:                          MATH. 7
where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to a horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to a vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x,y) denotes a pixel value of a sample whose coordinate position is (x,y).
4. A decoding method for decoding a block in a picture using a prediction image of the block, the decoding method comprising: 
when a horizontal size of the block is larger than a vertical size of the block, (i) calculating a first average pixel value of first reference samples, the first reference samples being referable and located outside the block and adjacent to an upper side of the block, and (ii) generating the prediction image by applying the first average pixel value to inner samples among current samples to be processed that are included in the block; 
when the vertical size of the block is larger than the horizontal size of the block, (i) calculating a second average pixel value of second reference samples, the second reference samples being referable and located outside the block and adjacent to a left side of the block, and (ii) generating the prediction image by applying the second average pixel value to the inner samples; 
when the horizontal size of the block is equal to the vertical size of the block, (i) calculates a first average pixel value of first reference samples, the first reference samples being referable and located outside the block and adjacent to an upper side of the block, (ii) calculates a second average pixel value of second reference samples, the second reference samples being referable and located outside the block and adjacent to a left side of the block, (iii) calculating a total average pixel value of the first reference samples and the second reference samples and (iv) generating the prediction image by applying the total average pixel value to the inner samples;
wherein the inner samples constituting a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction; and 
the total average prediction pixel value, the first average prediction pixel value, and the second average pixel value are calculated using the following formulae:             MATH. 7where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to the horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to the vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x, y) denotes a pixel value of a sample whose coordinate position is (x, y).



Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 23-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 23-26 recite "current samples". There are many samples in a block, in a prediction image, and in a picture that the claims recite. Hence it is not clear from the claim language which samples should be considered as the current samples.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 23-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 23-26 recite "reference samples". There are many samples in video frames that could be used as reference samples. As a result, it is not clear from the claim language that which samples should be the reference samples.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 23-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 23-26 recite a definition of the inner samples: "the inner samples constitute a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction". This definition however is not clear.  First, as it was mentioned in the previous rejection, since it is not clear which samples are considered as the current samples, hence the inner samples of the current samples cannot be defined.  Second, the claim describes a quadrilateral region, which is a region that has four sides. However, the claims do not indicate a shape of the quadrilateral region, whether it is a parallelogram, a rhombus, a square, or a trapezoid.  As a result, it is not clear whether sides of the quadrilateral region should be aligned in the horizontal direction and/or in the vertical direction or not. Third, let consider a quadrilateral region, which is a 4x4 block. According to the claim description, it is not clear either one of a 2x2 top left block, a 2x2 top right block, a 2x2 bottom left block, a 2x2 bottom right block, a 2x2 center block, or all of these blocks are inner samples of the current samples.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 23-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 23-26 recite "the following formulae ". There is insufficient antecedent basis for this limitation in the claims.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent 10,735,720 B2), (“Lee”), in view of ITU-T H.265 “High efficiency video coding” (“ITU-T”). 
Regarding claim 23, Lee meets the claim limitations, as follows:
An encoder (i.e. an encoder) [Lee: col 13, line 52; Fig. 1] that encodes a block in a picture ((i.e. encoded in units of a coding tree unit or a coding unit) [Lee: col 14, line 9-10]; (i.e. encoded in units of a sequence, a picture, or a slice unit) [Lee: col 14, line 35-36]) using a prediction image of the block ((i.e. one picture may be partitioned into multiple coding units. A recursive tree structure, such as a quad tree structure, may be used to partition a picture into coding units) [Lee: col 6, line 1-4]; (i.e. Information indicating the size of the coding block in the sequence or in the picture may be signaled through a sequence header or a picture header. As a result of partitioning based on a quad tree and a binary tree, a coding unit may be represented as square or rectangular shape of an arbitrary size. A coding block is encoded using at least one of a skip mode, intra prediction, inter prediction, or a skip method. Once a coding block is determined, a prediction block may be determined through predictive partitioning of the coding block.) [Lee: col 15, line 53-63]), the encoder (i.e. an encoder) [Lee: col 13, line 52; Fig. 1] comprising: a circuitry ((i.e. computer) [Lee: col 39, line 28]; (i.e. a hardware device) [Lee: col 39, line 22-23]); and a memory (i.e. ROM, RAM, flash memory, and the like) [Lee: col 39, line 37], wherein using the memory ((i.e. ROM, RAM, flash memory, and the like) [Lee: col 39, line 37]; (i.e. The above-described embodiments may be implemented in the form of program instructions that may be executed through various computer components and recorded in a computer-readable recording medium) [Lee: col 39, line 25-29]), the circuitry ((i.e. computer) [Lee: col 39, line 28]; (i.e. a hardware device) [Lee: col 39, line 22-23]): calculates an average pixel value of reference samples ((i.e. a calculation of the average value of the reference samples) [Lee: col 31, line 24-25; Figs. 25-26]; (i.e. dcVal may be generated based on an average value of samples) [Lee: col 26, line 24-25]); andgenerates the prediction image (i.e. The intra prediction module 125 may generate a prediction unit based on reference pixel information neighboring to a current block which is pixel information in the current picture) [Lee: col 7, line 15-18; Figs. 1-2] by applying the average pixel value ((i.e. when an intra-prediction mode of a current block is a DC mode, a prediction signal may be generated using an average and weighted prediction of reference samples) [Lee: col 26, line 12-15]; (i.e. when an intra prediction mode of a current block is DC mode, a prediction sample of the current block may be generated based on an average value (dcVal) of all or a part of reference samples included in the determined reference line) [Lee: col 31, line 20-24; Figs. 24-25]) to inner samples (i.e. an average value (dcVal) of reference samples) [Lee: col 31, line 41-42 – Note: It is well known in the video coding that in DC mode, the sample values of entire pixels of current 4X4 block are predicted by computing average of the sample values of pixels from upper and left neighbors] among current samples to be processed that are included in the block ((i.e. when an intra prediction mode of a current block is DC mode, a prediction sample of the current block may be generated based on an average value (dcVal) of all or a part of reference samples included in the determined reference) [Lee: col 31, line 20-24; Figs. 24-25]; (i.e. The above-described embodiments may be implemented in the form of program instructions that may be executed through various computer components and recorded in a computer-readable recording medium) [Lee: col 39, line 25-29],
the inner samples constitute a quadrilateral region ((i.e. a current block has a square shape) [Lee: col 32, line 30-37; Figs. 14-19B, 21-26]; (i.e. A prediction unit may be one of partitions partitioned into a square or a rectangular shape) [Lee: col 32, line 30-37; Figs. 14-19B, 21-26]) including at least two current samples in each of a horizontal direction and a vertical direction ((i.e. In general, a prediction block may have a size from 64x64 to 4x4) [Lee: col 16, line 20-21; Note: the smallest prediction block has 4x4 size, which means it has at least 4 samples per each vertical and horizontal direction]; (i.e. a current block has a square shape, but even if the current block has a non-square shape, the above embodiment can be applied as it is. For example, when the current is a non-square block having WxH size, a reference sample average value of each reference line may 35 be calculated using a total of 2(W+H) reference samples, such as 2W top reference samples and 2H left reference samples) [Lee: col 32, line 30-37; Note: Figs. 14-19B, 21-26 show that the current block has more than 2 samples in each direction]), and
the average pixel value is calculated using the following formulae (i.e. when an intra prediction mode of a current block is DC mode, a prediction sample of the current block may be generated based on an average value (dcVal) of all or a part of reference samples included in the determined reference) [Lee: col 31, line 20-24; Figs. 24-25]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to a horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to a vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x,y) denotes a pixel value of a sample whose coordinate position is (x,y).  
Lee does not explicitly disclose the following claim limitations (Emphasis added).
An encoder that encodes a block in a picture using a prediction image of the block, the encoder comprising: a circuitry; and a memory, wherein using the memory, the circuitry: calculates an average pixel value of reference samples; and generates the prediction image by applying the average pixel value to inner samples among current samples to be processed that are included in the block, the inner samples constitute a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction, and the average pixel value is calculated using the following formulae:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to a horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to a vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x,y) denotes a pixel value of a sample whose coordinate position is (x,y).      
However, in the same field of endeavor the ITU further discloses the deficient claim limitations as follows:

    PNG
    media_image2.png
    176
    1288
    media_image2.png
    Greyscale

(i.e. Note: ITU-T’s equation (8-47) for computing the dcVal is the same as the first equation in claim 5) [ITU-T: Equation 8-47].  Moreover, the ITU-T’s equation (I-87) discloses two other equations when the horizontal dimension is greater or smaller than the vertical dimension: dcValBR = ( horAbsDiff > vertAbsDiff ) ? p[ nTbS * 2 − 1 ][ −1 ] : p[ −1 ][ nTbS * 2 − 1 ]  (I-87)
where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to the horizontal size of the block (i.e. a variable nTbS specifying the transform block size) [ITU-T: Section 8.4.4.2.5 – Note: nTbS specifying the horizontal size of the block size], (ii) h denotes the 99number of samples in the vertical direction of the block and corresponds to the vertical size of the block (i.e. a variable nTbS specifying the transform block size) [ITU-T: Section 8.4.4.2.5  – Note: nTbS specifying the vertical size of the block size], (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample (i.e. x = 0..nTbS − 1) [ITU-T: Section 8.4.4.2.5  – Note: y is a horizontal index that starts at 0 and increase by 1 to the maximum of horizontal dimension], (iv) y denotes a coordinate 5position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample (i.e. y = 0..nTbS − 1) [ITU-T: Section 8.4.4.2.5  – Note: y is a vertical index that starts at 0 and increase by 1 to the maximum of vertical dimension], and (v) p(x, y) denotes a pixel value of a sample whose coordinate position is (x, y) (i.e. samples p[ x ][ y ]) [ITU-T: Section 8.4.4.2.5  – p[x][y] is the sample at [x][y] location].

    PNG
    media_image3.png
    435
    1315
    media_image3.png
    Greyscale

[ITU-T: Section 8.4.4.2.5]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and ITU-T to program the computer to implement equation 8-47 of the ITU-T.  
Therefore, the combination of Lee and ITU-T will enable the coding system to support all intra prediction in the DC mode and to be compliant with the international video coding standards such as the AVC/H.264 and HEVC and improve coding efficiency [ITU-T section 8.4.4.2.5].

Regarding claim 24, Lee meets the claim limitations, as follows:
A decoder (i.e. a decoder) [Lee: col 13, line 52; Fig. 2] that decodes a block in a picture ((i.e. units of a sequence, a picture, a slice or a unit to be decoded) [Lee: col 28, line 2-3]; (i.e. The partial regions may be one row/column or multiple rows/columns, and these may be preset regions for correction in the device for encoding/decoding a video) [Lee: col 20, line 33-36]) using a prediction image of the block ((i.e. one picture may be partitioned into multiple coding units. A recursive tree structure, such as a quad tree structure, may be used to partition a picture into coding units) [Lee: col 6, line 1-4]; (i.e. Information indicating the size of the coding block in the sequence or in the picture may be signaled through a sequence header or a picture header. As a result of partitioning based on a quad tree and a binary tree, a coding unit may be represented as square or rectangular shape of an arbitrary size. A coding block is encoded using at least one of a skip mode, intra prediction, inter prediction, or a skip method. Once a coding block is determined, a prediction block may be determined through predictive partitioning of the coding block.) [Lee: col 15, line 53-63]), the decoder (i.e. a decoder) [Lee: col 13, line 52; Fig. 2] comprising: a circuitry ((i.e. computer) [Lee: col 39, line 28]; (i.e. a hardware device) [Lee: col 39, line 22-23]); and a memory (i.e. ROM, RAM, flash memory, and the like) [Lee: col 39, line 37], wherein using the memory ((i.e. ROM, RAM, flash memory, and the like) [Lee: col 39, line 37]; (i.e. The above-described embodiments may be implemented in the form of program instructions that may be executed through various computer components and recorded in a computer-readable recording medium) [Lee: col 39, line 25-29]), the circuitry ((i.e. computer) [Lee: col 39, line 28]; (i.e. a hardware device) [Lee: col 39, line 22-23]): calculates an average pixel value of reference samples ((i.e. a calculation of the average value of the reference samples) [Lee: col 31, line 24-25; Figs. 25-26]; (i.e. dcVal may be generated based on an average value of samples) [Lee: col 26, line 24-25]); andgenerates the prediction image (i.e. The intra prediction module 125 may generate a prediction unit based on reference pixel information neighboring to a current block which is pixel information in the current picture) [Lee: col 7, line 15-18; Figs. 1-2] by applying the average pixel value ((i.e. when an intra-prediction mode of a current block is a DC mode, a prediction signal may be generated using an average and weighted prediction of reference samples) [Lee: col 26, line 12-15]; (i.e. when an intra prediction mode of a current block is DC mode, a prediction sample of the current block may be generated based on an average value (dcVal) of all or a part of reference samples included in the determined reference line) [Lee: col 31, line 20-24; Figs. 24-25]) to inner samples (i.e. an average value (dcVal) of reference samples) [Lee: col 31, line 41-42 – Note: It is well known in the video coding that in DC mode, the sample values of entire pixels of current 4X4 block are predicted by computing average of the sample values of pixels from upper and left neighbors] among current samples to be processed that are included in the block ((i.e. when an intra prediction mode of a current block is DC mode, a prediction sample of the current block may be generated based on an average value (dcVal) of all or a part of reference samples included in the determined reference) [Lee: col 31, line 20-24; Figs. 24-25]; (i.e. The above-described embodiments may be implemented in the form of program instructions that may be executed through various computer components and recorded in a computer-readable recording medium) [Lee: col 39, line 25-29],
the inner samples constitute a quadrilateral region ((i.e. a current block has a square shape) [Lee: col 32, line 30-37; Figs. 14-19B, 21-26]; (i.e. A prediction unit may be one of partitions partitioned into a square or a rectangular shape) [Lee: col 32, line 30-37; Figs. 14-19B, 21-26]) including at least two current samples in each of a horizontal direction and a vertical direction ((i.e. In general, a prediction block may have a size from 64x64 to 4x4) [Lee: col 16, line 20-21; Note: the smallest prediction block has 4x4 size, which means it has at least 4 samples per each vertical and horizontal direction]; (i.e. a current block has a square shape, but even if the current block has a non-square shape, the above embodiment can be applied as it is. For example, when the current is a non-square block having WxH size, a reference sample average value of each reference line may 35 be calculated using a total of 2(W+H) reference samples, such as 2W top reference samples and 2H left reference samples) [Lee: col 32, line 30-37; Note: Figs. 14-19B, 21-26 show that the current block has more than 2 samples in each direction]), and
the average pixel value is calculated using the following formulae (i.e. when an intra prediction mode of a current block is DC mode, a prediction sample of the current block may be generated based on an average value (dcVal) of all or a part of reference samples included in the determined reference) [Lee: col 31, line 20-24; Figs. 24-25]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to a horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to a vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x,y) denotes a pixel value of a sample whose coordinate position is (x,y).  
Lee does not explicitly disclose the following claim limitations (Emphasis added).
A decoder that decodes a block in a picture using a prediction image of the block, the decoder comprising: a circuitry; and a memory, wherein using the memory, the circuitry: calculates an average pixel value of reference samples; and generates the prediction image by applying the average pixel value to inner samples among current samples to be processed that are included in the block, the inner samples constitute a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction, and the average pixel value is calculated using the following formulae:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to a horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to a vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x,y) denotes a pixel value of a sample whose coordinate position is (x,y).      
However, in the same field of endeavor the ITU further discloses the deficient claim limitations as follows:

    PNG
    media_image2.png
    176
    1288
    media_image2.png
    Greyscale

(i.e. Note: ITU-T’s equation (8-47) for computing the dcVal is the same as the first equation in claim 5) [ITU-T: Equation 8-47].  Moreover, the ITU-T’s equation (I-87) discloses two other equations when the horizontal dimension is greater or smaller than the vertical dimension: dcValBR = ( horAbsDiff > vertAbsDiff ) ? p[ nTbS * 2 − 1 ][ −1 ] : p[ −1 ][ nTbS * 2 − 1 ]  (I-87)
where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to the horizontal size of the block (i.e. a variable nTbS specifying the transform block size) [ITU-T: Section 8.4.4.2.5 – Note: nTbS specifying the horizontal size of the block size], (ii) h denotes the 99number of samples in the vertical direction of the block and corresponds to the vertical size of the block (i.e. a variable nTbS specifying the transform block size) [ITU-T: Section 8.4.4.2.5  – Note: nTbS specifying the vertical size of the block size], (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample (i.e. x = 0..nTbS − 1) [ITU-T: Section 8.4.4.2.5  – Note: y is a horizontal index that starts at 0 and increase by 1 to the maximum of horizontal dimension], (iv) y denotes a coordinate 5position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample (i.e. y = 0..nTbS − 1) [ITU-T: Section 8.4.4.2.5  – Note: y is a vertical index that starts at 0 and increase by 1 to the maximum of vertical dimension], and (v) p(x, y) denotes a pixel value of a sample whose coordinate position is (x, y) (i.e. samples p[ x ][ y ]) [ITU-T: Section 8.4.4.2.5  – p[x][y] is the sample at [x][y] location].

    PNG
    media_image3.png
    435
    1315
    media_image3.png
    Greyscale

[ITU-T: Section 8.4.4.2.5]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and ITU-T to program the computer to implement equation 8-47 of the ITU-T.  
Therefore, the combination of Lee and ITU-T will enable the coding system to support all intra prediction in the DC mode and to be compliant with the international video coding standards such as the AVC/H.264 and HEVC and improve coding efficiency [ITU-T section 8.4.4.2.5].

Regarding claim 25, Lee meets the claim limitations, as follows:
An encoding method (i.e. a method and an apparatus for efficiently performing intra prediction for an encodingfor encoding a block in a picture ((i.e. units of a sequence, a picture, a slice or a unit to be decoded) [Lee: col 28, line 2-3]; (i.e. The partial regions may be one row/column or multiple rows/columns, and these may be preset regions for correction in the device for encoding/decoding a video) [Lee: col 20, line 33-36]) using a prediction image of the block ((i.e. one picture may be partitioned into multiple coding units. A recursive tree structure, such as a quad tree structure, may be used to partition a picture into coding units) [Lee: col 6, line 1-4]; (i.e. Information indicating the size of the coding block in the sequence or in the picture may be signaled through a sequence header or a picture header. As a result of partitioning based on a quad tree and a binary tree, a coding unit may be represented as square or rectangular shape of an arbitrary size. A coding block is encoded using at least one of a skip mode, intra prediction, inter prediction, or a skip method. Once a coding block is determined, a prediction block may be determined through predictive partitioning of the coding block.) [Lee: col 15, line 53-63]), the encoding method (i.e. a method) [Lee: col 1, line 61; Fig. 1] comprising:calculating an average pixel value of reference samples ((i.e. a calculation of the average value of the reference samples) [Lee: col 31, line 24-25; Figs. 25-26]; (i.e. dcVal may be generated based on an average value of samples) [Lee: col 26, line 24-25]); andgenerating the prediction image (i.e. The intra prediction module 125 may generate a prediction unit based on reference pixel information neighboring to a current block which is pixel information in the current picture) [Lee: col 7, line 15-18; Figs. 1-2] by applying the average pixel value ((i.e. when an intra-prediction mode of a current block is a DC mode, a prediction signal may be generated using an average and weighted prediction of reference samples) [Lee: col 26, line 12-15]; (i.e. when an intra prediction mode of a current block is DC mode, a prediction sample of the current block may be generated based on an average value (dcVal) of all or a part of reference samples included in the determined reference line) [Lee: col 31, line 20-24; Figs. 24-25]) to inner samples (i.e. an average value (dcVal) of reference samples) [Lee: col 31, line 41-42 – Note: It is well known in the video coding that in DC mode, the sample values of entire pixels of current 4X4 block are predicted by computing average of the sample values of pixels from upper and left neighbors] among current samples to be processed that are included in the block ((i.e. when an intra prediction mode of a current block is DC mode, a prediction sample of the current block may be generated based on an average value (dcVal) of all or a part of reference samples included in the determined reference) [Lee: col 31, line 20-24; Figs. 24-25]; (i.e. The above-described embodiments may be implemented in the form of program instructions that may be executed through various computer components and recorded in a computer-readable recording medium) [Lee: col 39, line 25-29],
the inner samples constitute a quadrilateral region ((i.e. a current block has a square shape) [Lee: col 32, line 30-37; Figs. 14-19B, 21-26]; (i.e. A prediction unit may be one of partitions partitioned into a square or a rectangular shape) [Lee: col 32, line 30-37; Figs. 14-19B, 21-26]) including at least two current samples in each of a horizontal direction and a vertical direction ((i.e. In general, a prediction block may have a size from 64x64 to 4x4) [Lee: col 16, line 20-21; Note: the smallest prediction block has 4x4 size, which means it has at least 4 samples per each vertical and horizontal direction]; (i.e. a current block has a square shape, but even if the current block has a non-square shape, the above embodiment can be applied as it is. For example, when the current is a non-square block having WxH size, a reference sample average value of each reference line may 35 be calculated using a total of 2(W+H) reference samples, such as 2W top reference samples and 2H left reference samples) [Lee: col 32, line 30-37; Note: Figs. 14-19B, 21-26 show that the current block has more than 2 samples in each direction]), and
the average pixel value is calculated using the following formulae (i.e. when an intra prediction mode of a current block is DC mode, a prediction sample of the current block may be generated based on an average value (dcVal) of all or a part of reference samples included in the determined reference) [Lee: col 31, line 20-24; Figs. 24-25]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to a horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to a vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x,y) denotes a pixel value of a sample whose coordinate position is (x,y).  
Lee does not explicitly disclose the following claim limitations (Emphasis added).
An encoding method for encoding a block in a picture using a prediction image of the block, the encoding method comprising:calculating an average pixel value of reference samples; and generating the prediction image by applying the average pixel value to inner samples among current samples to be processed that are included in the block, the inner samples constitute a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction, and the average pixel value is calculated using the following formulae:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to a horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to a vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x,y) denotes a pixel value of a sample whose coordinate position is (x,y).      
However, in the same field of endeavor the ITU further discloses the deficient claim limitations as follows:

    PNG
    media_image2.png
    176
    1288
    media_image2.png
    Greyscale

(i.e. Note: ITU-T’s equation (8-47) for computing the dcVal is the same as the first equation in claim 5) [ITU-T: Equation 8-47].  Moreover, the ITU-T’s equation (I-87) discloses two other equations when the horizontal dimension is greater or smaller than the vertical dimension: dcValBR = ( horAbsDiff > vertAbsDiff ) ? p[ nTbS * 2 − 1 ][ −1 ] : p[ −1 ][ nTbS * 2 − 1 ]  (I-87)
where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to the horizontal size of the block (i.e. a variable nTbS specifying the transform block size) [ITU-T: Section 8.4.4.2.5 – Note: nTbS specifying the horizontal size of the block size], (ii) h denotes the 99number of samples in the vertical direction of the block and corresponds to the vertical size of the block (i.e. a variable nTbS specifying the transform block size) [ITU-T: Section 8.4.4.2.5  – Note: nTbS specifying the vertical size of the block size], (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample (i.e. x = 0..nTbS − 1) [ITU-T: Section 8.4.4.2.5  – Note: y is a horizontal index that starts at 0 and increase by 1 to the maximum of horizontal dimension], (iv) y denotes a coordinate 5position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample (i.e. y = 0..nTbS − 1) [ITU-T: Section 8.4.4.2.5  – Note: y is a vertical index that starts at 0 and increase by 1 to the maximum of vertical dimension], and (v) p(x, y) denotes a pixel value of a sample whose coordinate position is (x, y) (i.e. samples p[ x ][ y ]) [ITU-T: Section 8.4.4.2.5  – p[x][y] is the sample at [x][y] location].

    PNG
    media_image3.png
    435
    1315
    media_image3.png
    Greyscale

[ITU-T: Section 8.4.4.2.5]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and ITU-T to program the computer to implement equation 8-47 of the ITU-T.  
Therefore, the combination of Lee and ITU-T will enable the coding system to support all intra prediction in the DC mode and to be compliant with the international video coding standards such as the AVC/H.264 and HEVC and improve coding efficiency [ITU-T section 8.4.4.2.5].

Regarding claim 26, Lee meets the claim limitations, as follows:
A decoding method for decoding (i.e. a method and an apparatus for efficiently performing intra prediction for an a block in a picture ((i.e. units of a sequence, a picture, a slice or a unit to be decoded) [Lee: col 28, line 2-3]; (i.e. The partial regions may be one row/column or multiple rows/columns, and these may be preset regions for correction in the device for encoding/decoding a video) [Lee: col 20, line 33-36]) using a prediction image of the block ((i.e. one picture may be partitioned into multiple coding units. A recursive tree structure, such as a quad tree structure, may be used to partition a picture into coding units) [Lee: col 6, line 1-4]; (i.e. Information indicating the size of the coding block in the sequence or in the picture may be signaled through a sequence header or a picture header. As a result of partitioning based on a quad tree and a binary tree, a coding unit may be represented as square or rectangular shape of an arbitrary size. A coding block is encoded using at least one of a skip mode, intra prediction, inter prediction, or a skip method. Once a coding block is determined, a prediction block may be determined through predictive partitioning of the coding block.) [Lee: col 15, line 53-63]), the decoding method (i.e. a method) [Lee: col 1, line 61; Fig. 1] comprising:calculating an average pixel value of reference samples ((i.e. a calculation of the average value of the reference samples) [Lee: col 31, line 24-25; Figs. 25-26]; (i.e. dcVal may be generated based on an average value of samples) [Lee: col 26, line 24-25]); andgenerating the prediction image (i.e. The intra prediction module 125 may generate a prediction unit based on reference pixel information neighboring to a current block which is pixel information in the current picture) [Lee: col 7, line 15-18; Figs. 1-2] by applying the average pixel value ((i.e. when an intra-prediction mode of a current block is a DC mode, a prediction signal may be generated using an average and weighted prediction of reference samples) [Lee: col 26, line 12-15]; (i.e. when an intra prediction mode of a current block is DC mode, a prediction sample of the current block may be generated based on an average value (dcVal) of all or a part of reference samples included in the determined reference line) [Lee: col 31, line 20-24; Figs. 24-25]) to inner samples (i.e. an average value (dcVal) of reference samples) [Lee: col 31, line 41-42 – Note: It is well known in the video coding that in DC mode, the sample values of entire pixels of current 4X4 block are predicted by computing average of the sample values of pixels from upper and left neighbors] among current samples to be processed that are included in the block ((i.e. when an intra prediction mode of a current block is DC mode, a prediction sample of the current block may be generated based on an average value (dcVal) of all or a part of reference samples included in the determined reference) [Lee: col 31, line 20-24; Figs. 24-25]; (i.e. The above-described embodiments may be implemented in the form of program instructions that may be executed through various computer components and recorded in a computer-readable recording medium) [Lee: col 39, line 25-29],
the inner samples constitute a quadrilateral region ((i.e. a current block has a square shape) [Lee: col 32, line 30-37; Figs. 14-19B, 21-26]; (i.e. A prediction unit may be one of partitions partitioned into a square or a rectangular shape) [Lee: col 32, line 30-37; Figs. 14-19B, 21-26]) including at least two current samples in each of a horizontal direction and a vertical direction ((i.e. In general, a prediction block may have a size from 64x64 to 4x4) [Lee: col 16, line 20-21; Note: the smallest prediction block has 4x4 size, which means it has at least 4 samples per each vertical and horizontal direction]; (i.e. a current block has a square shape, but even if the current block has a non-square shape, the above embodiment can be applied as it is. For example, when the current is a non-square block having WxH size, a reference sample average value of each reference line may 35 be calculated using a total of 2(W+H) reference samples, such as 2W top reference samples and 2H left reference samples) [Lee: col 32, line 30-37; Note: Figs. 14-19B, 21-26 show that the current block has more than 2 samples in each direction]), and
the average pixel value is calculated using the following formulae (i.e. when an intra prediction mode of a current block is DC mode, a prediction sample of the current block may be generated based on an average value (dcVal) of all or a part of reference samples included in the determined reference) [Lee: col 31, line 20-24; Figs. 24-25]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to a horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to a vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x,y) denotes a pixel value of a sample whose coordinate position is (x,y).  
Lee does not explicitly disclose the following claim limitations (Emphasis added).
A decoding method for decoding a block in a picture using a prediction image of the block, the decoding method comprising:calculating an average pixel value of reference samples; and generating the prediction image by applying the average pixel value to inner samples among current samples to be processed that are included in the block, the inner samples constitute a quadrilateral region including at least two current samples in each of a horizontal direction and a vertical direction, and the average pixel value is calculated using the following formulae:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to a horizontal size of the block, (ii) h denotes the number of samples in the vertical direction of the block and corresponds to a vertical size of the block, (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample, (iv) y denotes a coordinate position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample, and (v) p(x,y) denotes a pixel value of a sample whose coordinate position is (x,y).      
However, in the same field of endeavor the ITU further discloses the deficient claim limitations as follows:

    PNG
    media_image2.png
    176
    1288
    media_image2.png
    Greyscale

(i.e. Note: ITU-T’s equation (8-47) for computing the dcVal is the same as the first equation in claim 5) [ITU-T: Equation 8-47].  Moreover, the ITU-T’s equation (I-87) discloses two other equations when the horizontal dimension is greater or smaller than the vertical dimension: dcValBR = ( horAbsDiff > vertAbsDiff ) ? p[ nTbS * 2 − 1 ][ −1 ] : p[ −1 ][ nTbS * 2 − 1 ]  (I-87)
where (i) w denotes the number of samples in the horizontal direction of the block and corresponds to the horizontal size of the block (i.e. a variable nTbS specifying the transform block size) [ITU-T: Section 8.4.4.2.5 – Note: nTbS specifying the horizontal size of the block size], (ii) h denotes the 99number of samples in the vertical direction of the block and corresponds to the vertical size of the block (i.e. a variable nTbS specifying the transform block size) [ITU-T: Section 8.4.4.2.5  – Note: nTbS specifying the vertical size of the block size], (iii) x denotes a coordinate position in the horizontal direction, indicates 0 for a sample located at a left edge of the block, and increases by 1 rightward from sample to sample (i.e. x = 0..nTbS − 1) [ITU-T: Section 8.4.4.2.5  – Note: y is a horizontal index that starts at 0 and increase by 1 to the maximum of horizontal dimension], (iv) y denotes a coordinate 5position in the vertical direction, indicates 0 for a sample located at an upper edge of the block, and increases by 1 downward from sample to sample (i.e. y = 0..nTbS − 1) [ITU-T: Section 8.4.4.2.5  – Note: y is a vertical index that starts at 0 and increase by 1 to the maximum of vertical dimension], and (v) p(x, y) denotes a pixel value of a sample whose coordinate position is (x, y) (i.e. samples p[ x ][ y ]) [ITU-T: Section 8.4.4.2.5  – p[x][y] is the sample at [x][y] location].

    PNG
    media_image3.png
    435
    1315
    media_image3.png
    Greyscale

[ITU-T: Section 8.4.4.2.5]
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and ITU-T to program the computer to implement equation 8-47 of the ITU-T.  
Therefore, the combination of Lee and ITU-T will enable the coding system to support all intra prediction in the DC mode and to be compliant with the international video coding standards such as the AVC/H.264 and HEVC and improve coding efficiency [ITU-T section 8.4.4.2.5].

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488